DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

This application repeats a substantial portion of prior Application No. 16/502,689, filed 07/03/2019 and 14/939,089 filed 11/12/2015, and adds and claims additional disclosure not presented in the prior application.  Since this application names an inventor or inventors named in the prior application, it may constitute a continuation-in-part of the prior application.  Should applicant desire to obtain the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.
a.  The applicant may cancel the limitation. These claim limitations were not disclosed in the parent application.  
OR
               The applicant may amend the limitation to be in accordance with the specification of the parent application.
b.  Should the applicant not cancel the claim limitations or amend the limitations as suggested, then the applicant should convert the application to a continuation in part and the new limitations will receive the current application’s filing date of 03/04/2021.  

ii.  The claim limitations would be required to be added to the specification without adding any other new matter.  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 


Claims 1 (corresponding dependent claims 2-12) recite providing instructions to a control system coupled to the drilling rig. Claim 24 recites sending a command to halt operations The applicant’s specification discloses halting operations of an elevator (Page 7, lines 4-13 of 14/939,089).  However the applicant’s specification does not disclose a control system (other than processor) and a command.
Claims 3 and 15 recite “wherein the drill pipe segment comprises a plurality of drill pipes joined together.”  The applicant's specification discloses adding drill pipe segments to the drill string. as defined in the parent application (Page 8, lines 5-9 of 14/939,089 and paragraph 0020 of 62/078,577).    There is no support for the limitations of 3 and 15.
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 1 recites one or more cameras, wherein each camera has a field of view that includes a region of interest, wherein the region of interest comprises at least a portion of a drill pipe segment entering or exiting a borehole of a well being drilled by a drilling rig; and a computer vision processor operably coupled to the one or more cameras, the computer vision processor configured to receive visual data from the one or more cameras relating to the drill pipe segment and configured to provide instructions to a control system coupled to the drilling rig, wherein the computer vision processor is adapted to identify the drill pipe segment, determine if the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras, and update a pipe tally report responsive to determining that the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras. Claim 13 recites acquiring visual data from one or more cameras relating to a drill pipe segment, wherein each camera of the one or more cameras has a field of view that includes a region of interest, wherein the region of interest comprises at least a portion of the drill pipe segment entering or exiting a borehole of a well being drilled; analyzing the visual data with a computer vision processor and identifying the drill pipe segment; determining, using the computer vision processor, if the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras; 9 18182395V. 1updating a pipe tally report responsive to the determination that the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras.  Claim 22 recites  18182395V. 1a plurality of 
 	The limitation of receiving visual data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is that in claim 1 other than reciting one or more cameras, a computer vison processor and providing instruction to a control system, nothing in the claim element precludes the step from practically being performed in the mind.   For example, claim 1, but for the cameras, computer vison processor, control system, identifying drill pipe segment, determine if the drill pipe segment enters or exits the region of interest , and updating a pipe tally report, covers performance of the limitation in the mind but for the recitation of generic computer components.  In claim 13 other than reciting “one more cameras, using the computer vison processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the cameras and processor, “acquiring 
This judicial exception is not integrated into a practical application. In particular, Claim 1, 13 and 22 only recites an additional element – computer vision processor to perform the steps. The computing device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application 
The limitations reciting “computer vision system,” “instructions” “computer vision processor” “control system have been recognized by the courts as being well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality). MPEP § 2106.05(d), II. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). See MPEP § 2106.05(d), II.  
“Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer…..Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” MPEP § 2106.05(f).
The Supreme Court has identified additional elements as mere instructions to apply an exception in several cases… The [Alice] Court found that the recitation of the computer in the claim amounted to mere instructions to apply the abstract idea on a generic computer. 134 S. Ct. at 2359-60, 110 USPQ2d at 1984. The Supreme Court also discussed this concept in an earlier case, Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972), where the claim recited a process for converting binary-Benson, 409 U.S. at 71-72, 175 USPQ at 676. The claim simply stated a judicial exception (e.g., law of nature or abstract idea) while effectively adding words that “apply it” in a computer. Id. MPEP § 2106.05(f). 
The claims include “one more cameras” a plurality of cameras: an extra solution activity. 
“Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term “extra-solution activity” can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.” See MPEP § 2106.05(g)
“As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that “[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance.”  See MPEP § 2106.05(g)
	
Claims 1, 13 and 22 are directed to an abstract idea.  Claims 1, 13 and 22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The dependent claims 2-12, 14-21 and 23-24 further describe steps relating to the processing steps. The claims are not patent eligible.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 15 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claims 1 (corresponding dependent claims 2-12) recite providing instructions to a control system coupled to the drilling rig. Claim 24 recites sending a command to halt operations The applicant’s specification discloses halting operations of an elevator (Page 7, lines 4-13 of 14/939,089).  However the applicant’s specification does not disclose a control system (other than processor) and a command.
Claims 3 and 15 recite “wherein the drill pipe segment comprises a plurality of drill pipes joined together.”  The applicant's specification discloses adding drill pipe segments to the drill string in paragraph 0030 (and support is found in Page 8, lines 5-9 of 14/939,089 and paragraph 0020 of 62/078,577).  There is no support for the limitations of 3 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al (US 2013/0275100 and hereafter referred to as “Ellis”) in view of Abdollahi et al (US 2009/0159294 and hereafter referred to as “Abdollahi”) and Anghelescu (US 2017/0284184 and hereafter referred to as “Anghelescu”).	
Regarding claim 1, Ellis discloses a computer vision system for a drilling rig, the system comprising: 
one or more cameras, wherein each camera has a field of view that includes a region of interest (Figure 7, 702, 704, Page 3-4, paragraph 0043), wherein the region of interest comprises at least a portion of a drill pipe segment entering or exiting a borehole of a well being drilled by a drilling rig (Page 3-4, paragraph 0043, 0028); and 
a computer vision processor operably coupled to the one or more cameras (Page 8, paragraph 0076, 0078, processors, controller, encoder, Figure 7, 706, 310), the computer vision processor configured to receive visual data from the one or more cameras relating to the drill pipe segment (Page 3-4, paragraph 0028, 0043, Page 5, paragraph 0057, Page 8, paragraph 0078,  Figure 7), wherein the computer vision 
Ellis does not explicitly disclose providing instructions to a control system. Ellis discloses registering the counts due to movement /entering and exiting region of interest but does not explicitly disclose a pipe tally report.
Abdollahi discloses one or more drill pipe segments (Page 2, paragraph 0042); one or more cameras, wherein each camera has a field of view that includes a region of interest (Page 6, paragraph 0071) and the one or more camera is positioned to view a drill pipe segment (Page 6, paragraph 0070-0072);a computer vision processor and configured to provide data to a control system coupled to the drilling rig (Page 2, paragraph 0042, Page 5-6, paragraph 0070- 0072, Page 9, paragraph 0100); a computer vision processor in data communication with the one or more cameras, the computer vision processor configured to receive visual data from the one or more cameras relating to the drill pipe segment processor and configured to providing instructions to a control system (Page 2, paragraph 0042, Page 5-6, paragraph 0070- 0072, Page 9, paragraph 0100); and configured to identify a drill pipe segment based on the received visual data (Page 5-6, paragraph 0070- 0072).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
The combination does not explicitly disclose a pipe tally report.
Anghelescu discloses wherein the computer vision processor is configured to generate a pipe tally report (Page 3, paragraph 0022).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Anghelescu in order to not having a time consuming process of manually entering data (Page 1, paragraph 0003) as disclosed by Anghelescu.
Regarding Claim 2, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 1.  Abdollahi discloses wherein the one or more cameras are configured to simultaneously view a top and a bottom of the drill pipe segment when the drill pipe segment is positioned above the borehole (Page 11, paragraph 0120-0125). Same motivation as above. 
Regarding Claim 5, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 1.  Abdollahi discloses wherein the vertical region above the borehole (Page 6, paragraph 0071).   Same motivation as above.
Regarding Claim 6, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 1.  Abdollahi discloses further comprising a support vector machine, wherein the support vector machine is configured to recognize a drill pipe segment (Page 11, paragraph 0120-0125).  Same motivation as above.
Regarding Claim 8, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 1.  Abdollahi discloses wherein the computer vision processor is further 
Regarding Claim 9, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 1.  Ellis discloses wherein the pipe tally report comprises information about at least one of a pipe length, a pipe diameter, a time a pipe is added to a drill string, or a time a pipe is removed from a drill string (Page 3, paragraph 0031).  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Abdollahi and Anghelescu as applied to claim 2 above, and further in view of Erge et al (US 2015/0134257 and hereafter referred to as “Erge”).
Regarding Claim 3, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 2.  The combination is silent on the drill pipe segment comprises a plurality of drill pipes joined together.  Erge discloses wherein the drill pipe segment comprises a plurality of drill pipes joined together (paragraph 0052).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Kruspe in order to allow for well bore hole cleaning without increased risk of a drill string becoming stuck (Page 1, paragraph 0004) as disclosed by Erge.
Regarding Claim 4, Ellis, Abdollahi and Anghelescu and Erge disclose all the limitations of Claim 3.  Anghelescu discloses a pipe tally reporting comprising data reporting on number of drill pipes (Page 3, paragraph 0022).  Erge discloses wherein .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Abdollahi and Anghelescu as applied to claim 1 above, and further in view of Kruspe et al (US 2015/0345261 and hereafter referred to as “Kruspe”).
Regarding Claim 7, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 1.  The combination is silent on estimating velocity.  Kruspe discloses wherein the computer vision processor is configured to estimate the velocity of a drill pipe segment (Page 1, paragraph 0004).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Kruspe in order to improve reliability about obtaining information (Page 1, paragraph 0002) as disclosed by Kruspe.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Abdollahi and Anghelescu as applied to claim 1 above, and further in view of Gleitman et al (US 2017/0152729 and hereafter referred to as “Gleitman”).
Regarding Claim 10, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 1.  The combination is silent on wherein the computer vision processor is configured to receive a second pipe tally report and issue an alert if the generated pipe tally report does not match the received second pipe tally report. Gleitman discloses wherein the computer vision processor is configured to receive a second pipe tally report and issue an alert if the generated pipe tally report does not match the received 
Regarding Claim 11, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 1. The combination is silent on the limitations. Gleitman discloses wherein the processor is configured determine the diameter of a detected pipe segment and to issue an alarm if the diameter of a detected pipe segment does not match the diameter of a pipe segment previously added to or removed from a drill string (Page 2, paragraph 0023-0025).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Gleitman in order to adjust drilling locations (Page 1, paragraph 0010) as disclosed by Gleitman.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Abdollahi and Anghelescu as applied to claim 1 above, further in view of Austefjord et al (US 2013/0345878 and hereafter referred to as “Austefjord”).
Regarding Claim 12, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 1.  The combination is silent on the computer vision processor is configured to utilize adaptive background estimation and background subtraction to detect and localize a pipe segment and wherein, upon detecting a pipe segment, the computer vision processor is configured to halt adaptive background updating for a predetermined .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Anghelescu. 
Regarding Claim 13, Ellis discloses a method for locating a drill pipe segment with computer vision, the method comprising: 
acquiring visual data from one or more cameras relating to a drill pipe segment, wherein each camera of the one or more cameras has a field of view that includes a region of interest, wherein the region of interest comprises at least a portion of the drill pipe segment entering or exiting a borehole of a well being drilled (Page 3-4, paragraph 0028, 0043, Page 5, paragraph 0057, Figure 7); 
analyzing the visual data with a computer vision processor and identifying the drill pipe segment (Page 3-4, paragraphs 0039, 0043, Page 8, paragraph 0078, Page 5, paragraph 0057); 

18182395V. 1updating registering of data responsive to the determination that the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras (Page 3-4, paragraphs 0039, 0043, Page 8, paragraph 0078, Page 5, paragraph 0057).  
Ellis discloses registering the counts due to movement /entering and exiting region of interest but does not explicitly disclose a pipe tally report.
Anghelescu discloses wherein the computer vision processor is configured to generate a pipe tally report (Page 3, paragraph 0022).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ellis to include the missing limitations as taught by Anghelescu in order to not having a time consuming process of manually entering data (Page 1, paragraph 0003) as disclosed by Anghelescu.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Anghelescu  as applied to claim 13 above, and further in view of Gleitman.
Regarding Claim 14, Ellis and Anghelescu disclose all the limitations of Claim 13.  The combination is silent on the missing limitation.  Gleitman discloses further comprising estimating the length and diameter of a drill pipe segment based on the visual data (Page 4, paragraph 0025).   Therefore it would have been obvious to one of 
Regarding Claim 18, Ellis and Anghelescu discloses all the limitations of Claim 13.  The combination discloses wellsite date with number of drill pipe segments (Anghelescu: paragraph 0022) and length of drill pipe segments (paragraph 0031) but is silent on the missing limitation.  Gleitman discloses further comprising generating a well state report comprising at least one of the number of drill pipe segments in a well bore, the diameter of a drill pipe segment, the length of a drill pipe segment, or the time a drill pipe segment was added to a drill string (Page 1, paragraph 0013, Page 2, paragraph 0024-0026).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Gleitman in order to adjust drilling locations (Page 1, paragraph 0010) as disclosed by Gleitman.
Regarding Claim 19, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 1.  The combination is silent on wherein the computer vision processor is configured to receive a second pipe tally report and issue an alert if the generated pipe tally report does not match the received second pipe tally report. Gleitman discloses wherein the computer vision processor is configured to receive a second pipe tally report and issue an alert if the generated pipe tally report does not match the received second pipe tally report (Page 4, paragraph 0025, Page 5, paragraph 0035).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as .

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Anghelescu as applied to claim 13 above, and further in view of Erge et al (US 2015/0134257 and hereafter referred to as “Erge”).
Regarding Claim 15, Ellis and Anghelescu disclose all the limitations of Claim 13.  The combination is silent on the drill pipe segment comprises a plurality of drill pipes joined together.  Erge discloses wherein the drill pipe segment comprises a plurality of drill pipes joined together (paragraph 0052).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Erge in order to allow for well bore hole cleaning without increased risk of a drill string becoming stuck (Page 1, paragraph 0004) as disclosed by Erge.
Regarding Claim16, Ellis, Anghelescu and Erge disclose all the limitations of Claim 15.  Anghelescu discloses a pipe tally reporting comprising data reporting on number of drill pipes (Page 3, paragraph 0022).  Erge discloses the pipe tally report comprises data reporting on both a number of drill pipes and drill pipe stands in the well (paragraph 0052, 0059).  Same motivation as above.


Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Anghelescu as applied to claim 13 above, further in view of Austefjord.
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Anghelescu as applied to claim 13 above, and further in view of Wang et al (US 2012/0123756 and hereafter referred to as “Wang”).
Regarding Claim 18, Ellis and Anghelescu disclose all the limitations of Claim 13.  The combination is silent on further comprising applying shape and size constraints to the visual data to reduce false alerts. Wang discloses comprising applying shape and size constraints to the visual data to reduce false alerts (Page 11-12, paragraph .


Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Anghelescu as applied to claim 13 above, and further in view of Kruspe.
Regarding Claim 21, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 13.  The combination is silent on estimating velocity.  Kruspe discloses wherein the computer vision processor is configured to estimate the velocity of a drill pipe segment (Page 1, paragraph 0004).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Kruspe in order to improve reliability about obtaining information (Page 1, paragraph 0002) as disclosed by Kruspe.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Anghelescu and Gleitman.
Regarding Claim 22, Ellis discloses a computer vision system for a drilling rig, the system comprising: 10 
a plurality of cameras,, wherein each camera has a field of view that includes a region of interest (Figure 7, 702, 704, Page 3-4, paragraph 0043), wherein the region of 
a computer vision processor operably coupled to the one or more cameras (Page 8, paragraph 0076, 0078, processors, controller, encoder, Figure 7, 706, 310), the computer vision processor configured to receive visual data from the plurality of cameras relating to the drill pipe segment and configured to identify the drill pipe segment (Page 3-4, paragraph 0028, 0043, Page 5, paragraph 0057, Page 8, paragraph 0078, Figure 7), wherein the computer vision processor is configured to: generate a first record by adding an entry into a pipe tally record when the drill pipe segment exits the region of interest in the field of view of at least one camera of the plurality of cameras in a direction of the wellbore (Page 3-4, paragraphs 0039, 0043, Page 8, paragraph 0078, Page 5, paragraph 0057); (Page 3-4, paragraphs 0039, 0043, Page 8, paragraph 0078, Page 5, paragraph 0057).
Ellis discloses registering the counts due to movement /entering and exiting region of interest but does not explicitly disclose a pipe tally report, generate a first pipe tally report by adding an entry into a pipe tally record, receive a second pipe tally report; and issue an alert if the first pipe tally report does not match the second pipe tally report.  
Anghelescu discloses wherein the computer vision processor is configured to generate a pipe tally report (Page 3, paragraph 0022).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ellis to include the missing limitations as taught by Anghelescu in order to not 
The combination is silent on receive a second pipe tally report; and issue an alert if the first pipe tally report does not match the second pipe tally report.  
 Anghelescu discloses various pipe tally reports (paragraph 0022).  The combination is silent on wherein the computer vision processor is configured to receive a second pipe tally report and issue an alert if the generated pipe tally report does not match the received second pipe tally report. 
Gleitman discloses wherein the computer vision processor is configured to receive a second pipe tally report and issue an alarm if the generated pipe tally report does not match the received second pipe tally report (Page 4, paragraph 0025, Page 5, paragraph 0035).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Gleitman in order to adjust drilling locations (Page 1, paragraph 0010) as disclosed by Gleitman.


Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Anghelescu and Gleitman as applied to claim 22 above, further in view of Abdollahi. 
Regarding Claim 23, Ellis, Anghelescu and Gleitman disclose all the limitations of Claim 22.  The combination is silent on the limitation. Abdollahi discloses wherein the computer vision processor is further configured to determine if the visual data comprises 
Regarding Claim 24, Ellis, Anghelescu and Gleitman disclose all the limitations of Claim 22. The combination is silent on the limitation.  Abdollahi discloses wherein the computer vision processor is further configured to send a command to a drill pipe elevator to alter an operation of the drill pipe elevator based on the visual data received from the plurality of cameras (Page 9, paragraph 100, Page 6, paragraph 0070-0072).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ellis to include the missing limitations as taught by Abdollahi in order to protect human lives (Page 1, paragraph 0005) as disclosed by Abdollahi.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 2, 5-7, 9-14, 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5, 7-11, 13-16, 18-21, 23-25 of U.S. Patent No. 10,982,950. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader than US 10,982,950.


Regarding Claim 1 of the instant application corresponds to
Claim 1 of US 10,982,950
A computer vision system for a drilling rig, the system comprising: 






one or more cameras, wherein each camera has a field of view that includes a region of interest, wherein the region of interest comprises at least a portion of a drill pipe segment entering or exiting a borehole of a well being drilled by a drilling rig; and 
a computer vision processor operably coupled to the one or more cameras, the computer vision processor configured to receive visual data from the one or more cameras relating to the drill pipe segment and configured to provide instructions to a control system coupled to the drilling rig, wherein the computer vision processor is adapted to identify the drill pipe segment, determine if the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras, and 


update a pipe tally report responsive to determining that the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras.  
system for oil rigs comprising: 
one or more drill pipe segments; a drill pipe elevator, wherein the drill pipe elevator is operably connected to a computer vision processor and configured to receive instructions from the computer vision processor; 
one or more cameras mounted to an oil rig, wherein at least one camera has a field of view that includes a region of interest, and is positioned to view a drill pipe segment entering a bore hole of a wellbore; and 

a computer vision processor in data communication with the one or more cameras, the computer vision processor configured to receive visual data from the one or more cameras and configured to detect and localize a drill pipe segment based on the received visual data, 

wherein the computer vision processor is configured to alter drill pipe elevator operations based on the visual data received from the one or more cameras, and 
wherein the computer vision processor is configured to generate a pipe tally report, wherein the generation of the pipe tally report further comprises adding an entry into a pipe tally record when the drill pipe segment exits the region of interest in the field of view of the at least one camera in a direction of the wellbore.


	Claims 2, 5-7, 9-14, 16,318-24 of the instant application corresponds to 2-5, 7-11, 13-16, 18-21, 23-25 of US 10,982,950. Note Claim 20 and 25 of US 10,982,950 of corresponds to claim 13 and 22 of the instant application. 


Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 14/939,089 (reference application) in view of Ellis and Austefjord.  

Regarding Claim 1 and 8 of the Instant Application
Corresponds to Claim 1 of US 14/939,089
A computer vision system for a drilling rig, the system comprising: 


one or more cameras, wherein each camera has a field of view that includes a region of interest, wherein the region of interest comprises at least 
a computer vision processor operably coupled to the one or more cameras, 
the computer vision processor configured to receive visual data from the one or more cameras relating to the drill pipe segment and 
configured to provide instructions to a control system coupled to the drilling rig, 
See claim 8 below



wherein the computer vision processor is adapted to identify the drill pipe segment, determine if the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras, and 
update a pipe tally report responsive to determining that the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras.  
A system for locating, measuring, counting, aiding or adjusting a handling of drill pipes, the system comprising: 
at least one camera, said camera operably connected to at least one processor, wherein said at least one camera is capable of gathering visual data regarding detecting; 
and localizing at least one of a drill pipe, a roughneck, or a drill pipe elevator, measuring a length or a diameter of the drill pipe or a drill pipe stand, and 
transmitting the data to the at least one processor; the at least one processor configured to analyze the visual data, 

the processor operably connected to the drill pipe elevator and configured to adjust, alter, or halt elevator operations in response to visual data that indicates a scenario within or outside of a pre-determined condition ; and, 
at least one logging system connected to said at least one processor for recording said data.
wherein the computer vision processor is further configured to determine if the visual data comprises a predetermined condition and provide an alert or halt operation of a drill pipe elevator in response to a presence of the predetermined condition.




acquiring visual data from one or more cameras relating to a drill pipe segment, wherein each camera of the one or more cameras has a field of view that includes a region of interest, wherein the region of interest comprises at least a portion of the drill pipe segment entering or exiting a borehole of a well being drilled (Page 3-4, paragraph 0028, 0043, Page 5, paragraph 0057, Figure 7); 
analyzing the visual data with a computer vision processor and identifying the drill pipe segment (Page 3-4, paragraphs 0039, 0043, Page 8, paragraph 0078, Page 5, paragraph 0057); 

18182395V. 1updating registering of data responsive to the determination that the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras (Page 3-4, paragraphs 0039, 0043, Page 8, paragraph 0078, Page 5, paragraph 0057).  
The instant application’s “at least a portion of a drill pipe segment entering or exiting a borehole of a well being drilled by a drilling rig and wherein the computer vision processor is adapted to identify the drill pipe segment, determine if the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras” is an additional limitation. Ellis discloses at least a portion of a drill pipe segment entering or exiting a borehole of a well being drilled by a drilling rig (Page 3-4, paragraph 0028, 0043, Page 5, paragraph 0057, Figure 7) and updating registering of data responsive to the determination that the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras (Page 3-4, paragraphs 0039, 0043, Page 8, paragraph 0078, Page 5, paragraph 0057). Anghelescu discloses wherein the computer vision processor is configured to generate a pipe tally report (Page 3, paragraph 0022).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify US 14/939,089 to include the missing limitations as taught by Ellis in order to make it possible to know where all elements of the system based on having minimum human intervention (Page 1, paragraph 0002) and as taught by Anghelescu in order to not having a time consuming 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



September 16, 2021